Citation Nr: 1517965	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-19 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to July 1975. 

The appeal comes before the Board of Veteran'' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In September 2014 the Veteran testified before the undersigned at a Travel Board hearing.

The statement of the case listed two issues, entitlement to service connection for posttraumatic stress disorder (PTSD) and for dysthymia; the Board has combined these into one issue to include all psychiatric diagnoses.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD or another psychiatric disorder as a result of his Navy service.  Specifically, he has described his service aboard the U.S.S. Durham in 1975 around the time of the fall of Saigon, during which his ship was involved in evacuating thousands of frightened, sick, and panicked Vietnamese refugees, as well as his witnessing mortar blasts on shore.

A VA psychiatric consultation in June 2010 noted PTSD symptoms.  A VA examination in October 2010 resulted in a diagnosis of dysthymia/depression.  The examiner noted that the Veteran's reported stressors "may meet criterion A" for PTSD, however no diagnosis of PTSD was made.  The examiner stated that "although [the Veteran] reports some residual symptoms related to his role in the evacuation of refugees, he does not endorse symptoms meeting the formal diagnostic criteria for PTSD, nor is there significant impairment in occupational or psychosocial functioning related to incidents during his military service."

The Veteran has submitted an evaluation dated in July 2013 from a private counselor who opined that he does have a diagnosis of PTSD as a result of his experiences during the fall of Saigon.

In light of the conflicting diagnoses of record, and in particular the questionable basis for the October 2010 VA examiner's finding that the Veteran did not have PTSD, the Board finds that the Veteran has not been afforded a wholly adequate VA examination as to his claim of service connection for a psychiatric disorder, to include PTSD.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional to determine the current nature and likely etiology of all diagnosed psychiatric disorders found to be present, including dysthymic disorder, major depressive disorder, and PTSD.  The electronic claims file must be reviewed by the examiner.  

For each diagnosed psychiatric disorder found to be present, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

If the examiner determines that the Veteran meets the criteria for a PTSD diagnosis, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

